TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00304-CV







Richard G. Sweezey, Appellant



v.




Amy M. Sweezey, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT


NO. 98-13528, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 







PER CURIAM



	Appellant's notice of appeal was due to be filed on or before March 11, 1999.  As
it was not filed until March 18, 1999, we will dismiss this appeal for want of jurisdiction.  See
Tex. R. App. P. 26.1.

	Final Judgment in the trial court was signed on February 9, 1999.  Appellant's
Notice of Appeal was not filed until March 18, 1999.  By letter dated June 7, 1999, the Clerk of
this Court notified all parties that the Notice of Appeal did not appear to be timely filed and
appellant was given the opportunity to correct this deficiency by June 17, 1999.  See Verburgt v.
Garner, 959 S.W.2d 615, 617 (Tex. 1997).  Thus far, appellant has failed to respond. 
Accordingly, we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 26.1(a)(1).


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   July 29, 1999

Do Not Publish